Title: To Alexander Hamilton from Amos Stoddard, 11 April 1799
From: Stoddard, Amos
To: Hamilton, Alexander


          
            Sir,
            April 11. 1799.
          
          Since writing the preceding letter, I am informed by Dr. Ewing, our Surgeon, that the small-pox has broke out in this town. The persons infected with it are removed to the pest-house in the neighborhood of the Garrison—and the Surgeon thinks that the men will be very much exposed—a few days will determine it—if the disease becomes prevalent, the Surgeon is of opinion that the men had better be inoculated without waiting for directions from you—About 40 of my men never had the disorder—I wish for your orders relative to this business—but in the mean time I think it prudent to govern myself according to the exigency of the case, and submit myself in some measure to the judgment of the Surgeon.
          I am, Sir, your very huml. Servt.
          
            Amos Stoddard.
          
          Maj. Genl. Hamilton.
        